Citation Nr: 1431948	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder, claimed as due to herbicide and asbestos exposure.

2.  Entitlement to service connection for a cardiac disability (concentric left ventricular hypertrophy), claimed as due to herbicide and asbestos exposure.

3.  Entitlement to service connection for hypertension, claimed as due to herbicide and asbestos exposure.

4.  Entitlement to service connection for a disability manifested by a chronic cough, claimed as due to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge.

These matters were previously before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the matter in June 2012 to obtain outstanding Social Security Administration (SSA) records.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All evidence of record have been reviewed, including that found on Virtual VA.


FINDINGS OF FACT

1.  The evidence does not establish a current psychiatric disability. 

2.  The Veteran's cardiac disability has not been shown to be related to active duty service on a direct or presumptive basis.  

3.  The Veteran's hypertension has not been shown to be related to active duty service on a direct or presumptive basis.  

4.  The Veteran's disability manifested by a chronic cough has not been shown to be related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a cardiac disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a disability manifested by a chronic cough have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was sent a notice letter in February 2008 that provided information as to what evidence was required to substantiate the claims of service connection, all claimed as due to herbicide and asbestos exposure.  Specifically, the letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letters satisfied all elements required by 38 C.F.R. § 3.159(b).  Hence, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and statements from the Veteran in support of his claim.  

With respect to claims of service connection for a disabilities involving asbestos exposure, the record indicates that VA made reasonable efforts to obtain evidence from the Veteran that he had been exposed to asbestos and such evidence was not forthcoming.  See VCAA correspondence dated February 1, 2008; see also VA Adjudication Procedure Manual, M21-1MR IV.ii.2.C.9.h.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that service connection is warranted for his claimed disabilities on the basis that he was exposed to herbicides and asbestos while serving in Vietnam.  The record does not show that he was exposed to herbicides or asbestos while in service, nor was he engaged in work associated with asbestos exposure per Manual M21-1, Part 6, Chapter 7, such as milling or work in shipyards.  To the extent that his work as a fire crewman may have involved exposure, the post-service record is absent any findings of asbestosis.  There is no other evidence indicating that any of his claimed disabilities may be related to service.  There is no evidence in service of a psychiatric or cardiac disability, nor is there evidence of hypertension or a disability manifested by a chronic cough.  Furthermore, as will be discussed below, there is no evidence of a current psychiatric disability, nor is there evidence of a continuity of symptomatology or a medical opinion indicating the Veteran's current cardiac disability, hypertension or chronic cough may be related to service.  Accordingly, a VA examination is not warranted and VA's duty to assist has been fulfilled. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Cardiovascular disease (including hypertension) is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, to include cardio-vascular disease and hypertension, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. The Veteran's DD 214 reflects that he served in Vietnam from August 1970 to July 1971, and he thereby meets the criteria for presumptive herbicide exposure.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).  Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202, 53216 (August 31, 2010).  As will be discussed below, the Veteran has not been shown to have ischemic heart disease.  Additionally, the enumerated diseases do not include hypertension, concentric ventricular hypertrophy, or chronic coughs and they are not presumptively considered to be related to herbicide exposure.  38 C.F.R. § 3.309(e).

The presumptive provisions are liberalizing regulations and do not preclude the Veteran from showing direct causation based upon presumed herbicide exposure. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report as to the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

Psychiatric Disability 

The evidence does not satisfy the criteria for service connection of an acquired psychiatric disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

While the Veteran has reported having some anxiety, he has primarily reported it in relation to being hospitalized based on other disabilities.  See e.g., VA Treatment Record, dated September 12, 2006.  Additionally, no treatment professional has diagnosed anxiety disorder or any other psychiatric disabilities.  Service connection may not be granted where there is no present disability shown.  See Brammer, 3 Vet. App. at 225 (1992).   

The Board acknowledges that the Veteran is competent to report the observable manifestations of his claimed disability.  See Layno, 6 Vet. App. at 469-70.  However, he is not competent to opine on the diagnosis or etiology of his disability.  Specifically, in Jandreau, supra, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, a diagnosis a psychiatric disability goes beyond the power of mere lay observation.  Moreover, there is no contemporaneous or subsequent diagnosis of record.  Thus, in this case, the lay evidence cannot establish a diagnosis.  As such, analysis of the other elements of service connection is unnecessary and the claim is denied.

Cardiac Disability

In this case, the Veteran is presumed to have been exposed to herbicides.  Therefore if he has ischemic heart disease, it will be presumptively service connected.  However, VA treatment records fail to show any diagnosis of ischemic heart disease (a November 2007 EKG revealed no evidence of ischemia).  Instead, he has been diagnosed with concentric left ventricular hypertrophy, which is not a presumptively service connected disease. 

The Veteran's service treatment records and October 1971 separation examination report are absent of any complaints, treatment or diagnosis associated with a cardiac condition.  Additionally, there was no notation made that he was ever exposed to asbestos or other chemicals while on active duty.

The Veteran has not asserted that the condition had its onset during service or within one year of his discharge.  He similarly has not reported, and the evidence does not indicate, a continuity of symptomatology.  In fact, he indicated on his December 2007 claim that the onset of his symptoms was September 2006.  The earliest treatment records documenting a cardiac disability are dated in 2006, over 30 years following separation from service.  There is no competent evidence otherwise linking the current cardiac disability to service.  See 38 C.F.R. § 3.159(b).   

Hence, the claim must fail because the evidence is against finding an in-service disease or injury in service or a link between the current disability and service.  As such, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

Hypertension

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2013).

VA primary care treatment notes dated in September 2006, November 2007, and February 2008 include elevated blood pressure readings (239/130, 200/100, and 163/104, respectively).  Thus, current hypertension has been demonstrated.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, hypertension is not a condition listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e). 

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his hypertension.  There is no evidence of any complaints of or treatment for hypertension in the Veteran's service treatment records and his October 1971 separation examination reflected a normal blood pressure reading of 136/70.  Additionally, there was no notation made that he was ever exposed to asbestos or other chemicals while on active duty. 

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension in service and the Veteran has not contended that hypertension existed in service. Hence, service connection cannot be granted on this basis here.

The objective evidence indicates that the Veteran's current hypertension did not manifest until more than a year following his separation from service.  The earliest post-service evidence of hypertension is a September 2006 VA treatment note documenting his blood pressure reading as 239/130.  Also, on his December 2007 claim, he specified that hypertension had its onset in September 2006.  There is no lay or clinical evidence of any earlier treatment for hypertension following service. 

The absence of any clinical or lay evidence of hypertension for over three decades after the Veteran's separation from service in November 1971 weighs against a finding that his current hypertension was present in service or in the year or years immediately after service.  While Social Security Administration records show the Veteran is in receipt of benefits for hypertension, the records do not support a finding that his hypertension is related to service.  There is no other evidence of a relationship between the Veteran's current hypertension and service.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

Disability Manifested by Chronic Cough 

VA treatment records show the Veteran has a diagnosis of chronic coughs.  

The service treatment records are silent for findings, treatment, or diagnosis of a disability manifested by chronic coughs.  Additionally, there was no notation made that he was ever exposed to asbestos or other chemicals while on active duty.

The Veteran has not alleged, and the evidence does not indicate, a continuity of symptomatology.  In any event, as the disability in question is not a chronic disease under 38 C.F.R. § 3.309(a), service connection based solely on continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence reflects that a chronic cough manifested many years after service.  In fact, the earliest treatment records documenting chronic coughs are dated in 2006, over 30 years following separation from service.  The Veteran also indicated on his claim form that his symptoms began at that time, in 2006.  Additionally, VA treatment providers have indicated the Veteran's chronic coughs could be related to his gastro esophageal reflux disease (GERD).  See e.g., VA Treatment Record dated August 16, 2010, VA Treatment Record dated November 30, 2007.  While the Veteran is competent to report observable symptoms, he does not have the specialized knowledge to state that his chronic coughs are related to service.  There is no competent evidence otherwise linking the current a disability manifested by chronic coughs to service.  See 38 C.F.R. § 3.159(b).

In deciding the Veteran's claim for chronic cough, the Board considered the benefit of the doubt doctrine; however the preponderance of the evidence is against the claim and it must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disability, to include anxiety disorder, is denied.

Entitlement to service connection for a cardiac disability is denied.

Entitlement to service connection for hypertension denied.

Entitlement to service connection for a disability manifested by a chronic cough is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


